ICJ_058_NuclearTests_AUS_FRA_1974-12-20_JUD_01_ME_04_FR.txt. 276

OPINION INDIVIDUELLE DE M. GROS

Bien que mon opinion sur cette affaire ne se fonde pas sur le raisonne-
ment de la Cour tel qu’il est exprimé dans les motifs de la décision, j'ai
voté pour le dispositif parce que l’arrêt met fin à l’action entamée par le
demandeur et, en ce sens, rencontre les vues de ceux qui avaient, dès la
première phase de l’examen judiciaire en juin 1973, considéré qu’il n’y
avait pas de différend juridique. En jugeant que, aujourd’hui en tout cas,
l'affaire entre les deux Etats n’a plus d’objet, la Cour y met un terme par
une autre vole.

La Cour a adopté comme base juridique de son arrêt la nécessité de
régler cette question de l’existence de l’objet du différend comme absolu-
ment préliminaire, même vis-à-vis des questions concernant sa compé-
tence et des autres questions se rattachant à la recevabilité. L’arrêt ne
traite que de la disparition de l’objet de la demande et aucune décision
n’a été prise sur les questions touchant l’incompétence de la Cour ou
Pirrecevabilité de la demande; il n’y a donc pas lieu de traiter ces ques-
tions. Reste le problème de l’inexistence d’un différend justiciable dès le
début de l'affaire présentée à la Cour, sur lequel je crois nécessaire de
donner quelques indications.

1. Pour rechercher si le procès manquait de base dès l’origine il faut
évidemment partir de la requête introductive d’instance du 9 mai 1973
qui définit l’objet de la demande. Le demandeur prie la Cour d’« ordonner
à la République française de ne plus faire de tels essais » [atmosphériques
d’armes nucléaires dans le Pacifique Sud]. Cette demande est fondée sur
une argumentation juridique en vingt-deux lignes dont la brièveté est
compensée par Vindication in fine que, pour ces motifs «ou pour tout
autre motif jugé pertinent par la Cour, la poursuite des essais ... n’est pas
compatible avec les règles applicables du droit international». Vai
rappelé dans une autre affaire que la confusion était fréquente entre moti-
vation et conclusions stricto sensu et avait été critiquée par M. Basdevant
(C.LJ. Recueil 1974, p. 137 et suiv.); elle persiste cependant et est singu-
lièrement visible ici. Pour obtenir interdiction à l'avenir de ces essais
nucléaires il fallait bien que le demandeur se fonde, même elliptiquement,
sur des règles de droit opposables au défendeur et dont il laissait à la
Cour, dans la requête, le soin de les découvrir et de choisir. Mais on ne
voit pas comment il est possible, dans ces lignes qui précèdent la formula-
tion de la demande et en sont détachées formellement et logiquement, de
lire une demande de jugement déclaratoire par la Cour sur l'illicéité des
essais. La question posée est celle de l'interdiction des essais français dans
la région du Pacifique Sud parce que tous les essais nucléaires, où que ce

27
277 ESSAIS NUCLÉAIRES (OP. IND. GROS)

soit et par qui que ce soit, seraient illicites selon le demandeur. I] fallait
donc établir une motivation juridique, l’illicéité des expériences pour
obtenir l’objet de la demande qui était une décision d'interdiction. La
conclusion stricto sensu c'était l'interdiction, l’illicite étant le raisonne-
ment justificatif.

2. La règle est que la Cour est saisie de l’objet précis de la demande de
la manière où celle-ci a été formulée. L'affaire consistait en une demande
d'interdiction des essais atmosphériques, parce que illicites. C’est un con-
tentieux de légalité, non pas de responsabilité, sur laquelle ne porte pas la
requête. Pour réussir, le demandeur devait établir que sa demande d’in-
terdiction des essais atmosphériques français était fondée sur un com-
portement du Gouvernement français contraire à des règles de droit inter-
national opposables à ce gouvernement.

Mais il ne suffit pas de poser à la Cour une question, même apparem-
ment juridique dans sa présentation, pour qu’il y ait objectivement un
différend. Une formule de M. Morelli décrit bien la situation: «le simple
fait que l’une des Parties affirme l'existence d’un différend ne prouve pas
que ce différend existe réellement »(C.L.J. Recueil 1962, p. 565, voir aussi
p. 564, 566 4 568) et j'avais évoqué le problème dès l’ordonnance du
22 juin 1973 en parlant de « faux différend » (C.1.J. Recueil 1973, p. 118)
et de «litige inexistant » (/bid., p. 120). J’avais alors insisté sur le caractère
préliminaire, singulièrement en cas de défaut, de l’examen de l’existence
réelle du différend pour qu'une affaire puisse être traitée par la Cour
dans l’exercice régulier de sa fonction judiciaire. En décidant cet examen
préliminaire, après beaucoup de délais et sans référence au défaut, la
Cour affirme le principe de l’antériorité nécessaire de l’examen de la
question de la réalité d’un différend. Le point est donc acquis. Rien dans
la procédure de la Cour n’empêchait en juin 1973 l'examen de la question
de savoir si le différend exposé à la Cour par le demandeur était dépourvu
de réalité dès l’origine.

3. Lorsque la Cour se trouve devant plusieurs raisons invoquées pour
soutenir qu’une affaire ne peut pas être jugée au fond, qu'il s'agisse de
motifs d’incompétence ou d’irrecevabilité, elle a toujours pris le plus
grand soin de ne pas se lier ni à un classement ni à une hiérarchie entre ces
diverses motivations dont chacune peut aboutir au rejet de la demande.
Dans l'affaire du Cameroun septentrional, la Cour a refusé de systématiser
ces problèmes et de définir recevabilité et intérêt, en analysant en détail les
faits de l'affaire qui lui permettraient d'établir sa décision (cf. C.J.
Recueil 1963, p. 28):

28
278 ESSAIS NUCLÉAIRES (OP. IND. GROS)

«Certaines contradictions entre les thèses des Parties sont nées de
ce que l’on n’attribuait pas le même sens à des mots tels que «inté-
rêt » et «recevabilité ». La Cour reconnaît que, dans des contextes
différents, ces termes peuvent avoir des sens différents mais elle
n'estime pas nécessaire en l’espèce d’en examiner la signification.
Aux fins de la présente espèce, une analyse des faits tenant compte de
certains principes directeurs peut suffire pour résoudre les questions
qui retiennent l’attention de la Cour.»

Et plus loin, pages 29 et 30: «c’est toujours à la Cour qu'il appartient de
déterminer si ses fonctions judiciaires sont en jeu ».

Ainsi c'est un principe de bon sens que la Cour applique: si une cons-
tatation est suffisante par elle-même pour trancher le problème de
compétence de la Cour, au sens le plus large du mot, c’est-à-dire de
décider de l'impossibilité de juger une affaire, il est inutile de procéder a
l'examen des autres motifs. Pour qu'il y ait une procédure sur le fond
il faut qu'il y ait un objet de litige capable de jugement selon le rôle
attribué à la Cour par son Statut; dans la présente affaire où de nombreux
griefs d'incompétence et d’irrecevabilité furent soulevés, la question de
l'absence d’objet de l'instance était celle qu’il fallait trancher la première
précisément parce que, si elle était admise, l'affaire disparaissait sans
débat. La notion de phase du fond n’a aucun sens dans une fausse ins-
tance, pas plus que la notion d'une phase juridiction-recevabilité, et
encore moins d’une phase de mesures conservatoires derrière le mythe que
ces mesures ne préjugent en rien la décision finale (sur ce point, cf. opinion
dissidente sur l'ordonnance du 22 juin 1973, p. 123). Il faut bien du goût
pour le formalisme pour invoquer comme intangibles les catégories
habituelles de phases lorsque tout, dans une affaire, dépend de la recon-
naissance qu'une requête était sans base, sans cause et qu'il n'existait
aucun différend juridique dont la Cour puisse être saisie. C’est faire de la
succession des phases dans l'examen des affaires par la Cour une sorte
de rituel qui ne trouve aucune justification dans la conception générale
du droit international, non formaliste. Il s'agit de pratiques dans la
procédure de la Cour dont celle-ci règle l'organisation au mieux des
intérêts de la justice. L'article 48 du Statut en remettant à la Cour la
«direction du procès » n’a en rien qualifié l'exercice de ce droit par des
règles formalistes et l'institution des phases n’exige pas nécessairement
des plans successifs dans l'examen de toute affaire, ni pour les parties,
ni pour la Cour.

4. Attendre quelques années —- plus d’une année et demie s’est déjà
écoulée — pour décider, sans hâte, d’abord qu’un tribunal est compétent
pour la raison que les deux Etats sont formellement tenus par une clause
juridictionnelle, sans déterminer la portée de cette clause, et joindre les
questions de recevabilité au fond pour ensuite, peut-être, conclure au

29
279 ESSAIS NUCLÉAIRES (OP. IND. GROS)

fond qu’il n’y a pas de fond ne serait pas une bonne manière d’administrer
la justice.

Il est sans pertinence de dire que, avec cette vue des choses, l'Etat
qui fait défaut serait plus vite libéré d’un procès que l'Etat qui répond par
des exceptions préliminaires; en dehors du problème du défaut (cf. sur ce
point par. 23 et suiv. ci-après), lorsqu'on est en présence de l’hypothèse
d’une instance inexistante, pouvant méme impliquer un abus du droit de
saisir le juge, aucune raison n’apparait d’attendre pour en juger, sinon des
habitudes ou méme des routines.

Dans les affaires du Sud-Ouest africain, dans l’arrêt du 21 décembre
1962 (C.I.J. Recueil 1962, p. 328), avant d'étudier les exceptions préli-
minaires de compétence et de recevabilité soulevées par le défendeur,
la Cour a, proprio motu, soulevé le problème de l’existence d’un diffé-
rend réel entre les demandeurs et le défendeur (voir aussi Popinion de
M. Morelli sur ce point, C.J. Recueil 1962, p. 564 à 568).

5. Les faits de l'affaire ne laissent pas de doute selon moi sur f’inexis-
tence du différend dès la présentation de la requête.

Dans la série de notes diplomatiques adressées au Gouvernement
français par le Gouvernement australien entre 1963 et la fin de 1972
(requête, p. 35 à 49), à aucun moment n’a été avancé l’argument de
l'illicéité des expériences françaises pour justifier une demande d’arrêt
de ces expériences qui serait fondée sur des règles de droit international
opposables au Gouvernement français. La formule de protestation
exprime des « regrets» que le Gouvernement français procède à ces
essais et l’on expose de «vives inquiétudes » chez les populations de la
région (requête, p. 43, 45 et 47). On pense si peu du côté australien à une
règle opposable aux essais de la France qu’on déclare souhaiter « voir uni-
versellement appliqué et accepté» le traité de 1963 sur les essais nucléaires
{note du 2 avril 1970, requête, p. 45; dans les mêmes termes exactement,
note du 20 avril 1971, requête, p. 47, et note du 29 mars 1972, requête,
p. 49). Il n'est pas question dillicéité, pas davantage de dommages occa-
sionnés et de responsabilité internationale, seulement d’une opposition de
principe à tous les essais nucléaires par tous Etats, avec une constance
absolue jusqu’à la note du 3 janvier 1973, où pour la première fois le Gou-
vernement australien demande au Gouvernement français «de s’abstenir
de tous nouveaux essais» qu’il estime contraires au droit (requête, p. 51);
c’est la note qui ouvre le contentieux avec ce changement complet d’atti-
tude.

La raison du changement est donnée par le Gouvernement australien
dans sa requête:

« Dans sa note [du 3 janvier 1973], le Gouvernement australien
indiquait explicitement qu’à son avis les essais français étaient illé-
gaux et que, s’il ne pouvait obtenir du Gouvernement français une
entière assurance qu’aucune nouvelle expérience ne serait faite, son
seul recours serait d’user des voies de droit internationales appro-

30
280 ESSAIS NUCLÉAIRES (OP. IND. GROS)

priées. En exprimant ainsi avec plus de force le point de vue précé-
demment exposé au nom de l’Australie, le Gouvernement traduisait
irès directement les convictions du peuple australien, qui venait
d’élire une administration travailliste, tenue par un programme où
figurait la déclaration suivante: «Les travaillistes s'opposent à la
mise au point, à la prolifération, à la possession et à l'emploi des
armes nucléaires, chimiques et bactériologiques.» (Requête p. 9-11,
par. 14.)

On remarquera aussi au paragraphe 15 qui suit: «Le Gouvernement
australien soutenait [dans ses notes des 3 janvier et 7 février 1973] que
la poursuite des essais par la France était illégale et demandait leur
cessation. »

6. Le fond du débat n’est donc plus le même; on «soutient » l’illicéité
et l’on «demande» la cessation des essais parce que le parti travailliste
est opposé à la mise au point, à la possession et à l'emploi des armes nu-
cléaires et que le Gouvernement est lié par son programme électoral. Cette
raison du changement d'administration est dénuée de toute pertinence;
l'Etat demeure lié par ses comportements dans les relations internatio-
nales, quelles que soient les promesses électorales. Si, pendant dix ans les
gouvernements australiens ont traité les expériences dans le Pacifique
comme génantes mais non illicites, sous réserve de certaines protestations
de principe et de manifestations d'inquiétudes, l'argument d’un pro-
gramme électoral ne suffit pas à écarter cette constatation expresse des
éléments juridiques d’une situation.

Dans la requête le demandeur a bien aperçu à l’avance que son change-
ment d’attitude posait un problème sérieux et il a tenté de le voiler en
disant qu'il ne faisait qu’exprimer «avec plus de force le point de vue
précédemment exposé au nom de l'Australie». Ll est facile de montrer
que le point de vue précédent était totalement différent. En plus des notes
diplomatiques des dix années antérieures à 1973 qui sont décisives et
démontrent que le Gouvernement australien n’invoquait aucune base
juridique à l'encontre de la décision du Gouvernement français de pro-
céder à des essais dans la région du Pacifique Sud, il suffira de rappeler
que lAustralie s’est associée à diverses explosions atmosphériques sur
son propre territoire ou à l’entour et qu’elle s’est, par sa conduite, pronon-
cée sans équivoque sur la licéité de ces expériences et de celles faites par
d’autres Etats dans le Pacifique.

7. La première explosion nucléaire atmosphérique du Royaume-Uni
eut lieu le 3 octobre 1952 aux îles Montebello, situées près de la côte
nord-ouest de l'Australie. C’est le ministre australien de la défense qui
annonça que l'expérience avait réussi et le premier ministre australien la
décrivit comme «une nouvelle preuve du fait très important que le
développement de la science dans le Commonwealth britannique se fait
à un niveau extrêmement élevé» (Keesing’s Contemporary Archives,
11-18 octobre 1952, p. 12497). Le premier ministre du Royaume-Uni en-
voya un message de félicitations au premier ministre d'Australie. Marine,

31
281 ESSAIS NUCLÉAIRES (OP. IND. GROS)

aviation et autres services du Gouvernement australien étaient associés à
la préparation et à la réalisation de l'expérience; trois zones de sécurité
avaient été interdites au survol et à la navigation, sous peine de prison et
d’amendes.

Le 15 octobre 1953 une autre expérience britannique eut lieu 4 Woo-
mera, en Australie, avec nouvelle zone interdite de 80 000 milles carrés.
Le ministre britannique de Papprovisionnement, parlant à la Chambre
des communes, avait annoncé le 24 juin 1953 la nouvelle série d'expériences,
qui était préparée en collaboration avec le Gouvernement australien et
avec l’aide de la marine et de l'aviation australiennes (Keesing’s, 1953,
p. 13222).

Deux nouvelles séries d’expériences britanniques eurent lieu en 1956,
l’une aux îles Montebello (16 mai et 19 juin), l'autre à Maralinga, en
Australie du Sud (27 septembre, 4, 11 et 21 octobre). Le premier ministre
australien par intérim, commentant les retombées, déclara qu'aucun
danger pour la santé ne pouvait en résulter. Des militaires australiens
étaient présents comme observateurs pendant la deuxième série d’expé-
riences (Keesing’s, 1956, p. 14940). Le Gouvernement britannique indi-
qua le 7 août 1956 que le Gouvernement australien avait fourni une
entière coopération et que divers départements ministériels australiens
avaient donné une aide appréciée sous la coordination du ministre
australien de l’approvisionnement. La seconde expérience de cette série
fut observée par ce ministre et des membres du Parlement australien
(Keesing's, 1956, p. 15248).

Le premier ministre britannique déclarait le 7 juin 1956:

«Les Gouvernements de Sa Majesté en Australie et en Nouvelle-
Zélande ont accepté d'apporter au groupe spécial diverses formes
d'aide et d'appui à partir des territoires australien et néo-zélandais.
Nous en sommes extrêmement reconnaissants.» (Hansard, 1956,
col. 1283.)

8. Une participation active à des expériences atmosphériques répétées
pendant plusieurs années constitue, en soi, la reconnaissance que de
telles expériences étaient conformes aux règles du droit international.
Pour démontrer que les expériences actuelles ne seraient plus licites un
effort a été fait pour soutenir, d'une part, que ce qui est louable de la
part de certains Etats est exécrable de la part d’autres, d'autre part, que
les expériences atmosphériques sont devenues illicites depuis le temps où
l'Australie elle-même contribuait aux retombées nucléaires.

9. Le 3 mars 1962, après que le Gouvernement des Etats-Unis eut
décidé d'effectuer des essais nucléaires dans le Pacifique Sud, le ministre
australien des affaires extérieures a dit:

«Le Gouvernement australien … a d’ores et déjà exprimé ses vues,
à savoir que s’il apparaissait nécessaire aux Etats-Unis de procéder,
pour la sécurité du monde libre, à des essais nucléaires dans Pat-
mosphère, les Etats-Unis devraient avoir toute latitude pour ce
faire. » (Requête, p. 37.)

32
282 ESSAIS NUCLÉAIRES (OP. IND. GROS)

Quelques jours après cette déclaration, le 16 mars 1962, le Gouverne-
ment australien autorisait les Etats-Unis à utiliser l’île Christmas (sur
Vile Christmas du 24 avril au 30 juin, plus de vingt essais, et sur l’île
Johnston du 9 juillet au 4 novembre 1962, essais à très grande altitude).

Le Gouvernement australien déclarait également dans un aide-mémoire
du 9 septembre 1963:

«Après la signature du traité interdisant les essais nucléaires dans
l'atmosphère, dans l’espace extra-atmosphérique et sous l’eau, le
Gouvernement australien reconnaît aussi que les Etats-Unis doivent
prendre les précautions nécessaires pour se réserver la possibilité
d'effectuer des essais dans l'éventualité, soit d’une violation du
traité, soit de l’exercice par certains autres Etats de leur droit de
dénoncer le traité. » (/bid., p. 39.)

Par contre, cinq ans plus tard, ne pensant qu’aux expériences fran-
çaises et chinoises, le Gouvernement australien écrivait:

«Le 5 avril 1968, à Wellington (Nouvelle-Zélande), le Conseil de
VPANZUS (Australie-Nouvelle-Zélande-Etats-Unis) a fait figurer la
déclaration suivante dans le communiqué publié a l’issue de la
réunion qu'il venait de tenir:

«Ayant constaté que la Chine communiste et la France pour-
suivent leurs essais d'armes nucléaires dans l’atmosphère, les
ministres ont réaffirmé leur opposition à tous les essais d’armes
nucléaires dans l’atmosphère effectués au mépris de l'opinion
mondiale telle qu’elle s’exprime dans le traité interdisant les essais
d'armes nucléaires. » (/bid., p. 43.)

10. Dans une autre occasion le Gouvernement australien avait déjà
manifesté le même sens de la différence. Au Conseil de tutelle, examinant
en 1954 certains dommages causés aux îles Marshall par des expériences
nucléaires de la Puissance administrante, le délégué australien n'a suivi
aucune des délégations qui critiquaient le principe même de ces expé-
riences.

11. Il n'est pas injuste de constater que, pour le (Gouvernement aus-
tralien, ce qui est excellent pour les alliés qui pourraient le protéger ne
Pest pas pour d’autres: Quad licet Jovi non licet bovi. C’est au moment où
le délégué des Etats-Unis révèle aux Nations Unies que son gouverne-
ment détient 615 385 fois l'équivalent de la première bombe atomique
(Commission politique, 21 octobre 1974) que le Gouvernement australien
exige du Gouvernement français qu’il renonce à produire des armes
atomiques.

Il reste à dire brièvement comment cette position constante du Gouver-
nement australien, de 1963 à fin 1972, jusqu’au changement exposé au
paragraphe 5 ci-dessus, empêche sur Je plan juridique le demandeur de
paraître devant la Cour pour prétendre que, parmi les expériences nu-

33
283 ESSAIS NUCLÉAIRES (OP. IND. GROS)

cléaires, on peut en choisir certaines pour en déclarer l’illicéité et les inter-
dire seules. Il y a en effet de nombreux empêchements parmi lesquels la
Cour était déjà en mesure de choisir, en juin 1973, pour déclarer l'affaire
sans objet. Pour simplifier prenons la raison majeure: le principe de
l'égalité des Etats.

12. La prétention du demandeur d’imposer une certaine politique de
défense nationale 4 un autre Etat est une intervention dans les affaires
intérieures de cet Etat dans un domaine où une telle intervention est
particulièrement inadmissible. Le Gouvernement du Royaume-Uni
s’exprimait ainsi sur ce point, le 2 juillet 1973:

«La question de savoir si la France doit ou non développer sa
puissance nucléaire ne nous concerne pas. C’est à elle seule qu'il
appartient d’en décider. » (Hansard, col. 60.)

Dans son livre The Function of Law in the International Community
(Oxford, 1933, p. 188) M. Hersch Lauterpacht (plus tard sir Hersch)
écrivait:

«c’est étendre la fonction judiciaire jusqu’au point de rupture que de
vouloir lui faire trancher la question de savoir si un différend est
politique en ce sens qu'il met en jeu l’indépendance, les intérêts
vitaux ou l'honneur de l'Etat. On peut donc douter qu’un tribunal
quelconque puisse, dans l'exercice de sa fonction judiciaire, passer
outre à l’affirmation d’un Etat qu'un différend touche à sa sécurité
ou à ses intérêts vitaux, Comme nous l'avons vu, les intérêts en
question sont d’une nature si subjective qu’elle exclut l'application
de toute norme objective, non seulement dans le cas de traités géné-
raux d'arbitrage mais aussi dans le cas de chaque différend. »

La Cour a eu connaissance du projet de loi déposé par le Gouverne-
ment français en 1929 devant le Parlement pour autoriser l'adhésion à
l’Acte général de Genève du 26 septembre 1928; il comportait une réserve
formelle excluant «les différends ayant trait à des prétentions de nature à
porter atteinte à l’organisation de la défense nationale». Le 11 juillet
1929, le rapporteur de la Commission des affaires étrangères a expliqué
que la réserve était inutile:

«Au reste, les termes mêmes dans lesquels l'exposé des motifs la
présente en montrent Vinutilité. «En l'absence de dispositions con-
tractuelles résultant de conventions existantes ou de celles qui seront
conclues sous l’action de la Société des Nations en matière de limita-
tion des armements, dit le texte, litiges ayant trait à des prétentions
de nature à porter atteinte à l’organisation de la défense nationale.»
Or, précisément parce que ces dispositions n'existent pas, comment
une juridiction arbitrale pourrait-elle statuer dans un conflit de ce
genre autrement qu’en reconnaissant que chaque Etat est actuelle-
ment maître d'organiser sa défense nationale ainsi qu'il l'entend ?
Imagine-t-on une jurisprudence arbitrale prétorienne substituant

34
284 ESSAIS NUCLÉAIRES (OP. IND. GROS)

son action à celle de Genève ou, en tout cas, dépassant celle-ci? Le
danger apparaît comme un peu chimérique. » (Documents parlemen-
taires, Chambre des députés, 1929, ann. 1368, p. 407, 408, ann. 2031,
p. 1143.)

L’exposé des motifs du projet de loi d’adhésion insiste fermement sur le
caractère indispensable de la compétence du Conseil de la Société des
Nations, pour «(apprécier les facteurs d'ordre politique ou d'ordre moral
susceptibles de peser dans le règlement de certains conflits n’ayant pas un
caractère strictement Juridique», litiges «dont la gravité politique peut
éventuellement être telle que le recours au Conseil soit indispensable »
(eod. loc., p. 407). Telle était la position officielle du Gouvernement
français qu'éclaire ici aussi le rapporteur de la Commission des affaires
étrangères qui insiste sur la combinaison du recours au conseil et du
règlement juridictionnel (eod. loc., ann. 2031, p. 1142).

13. Il n’est pas déraisonnable de penser que le monde contemporain est
encore convaincu du bon sens des observations citées au paragraphe
précédent (cf. arrangement de Luxembourg du 29 janvier 1966 entre les
membres de la Communauté économique européenne sur les «intérêts
très importants»). Mais il y a plus qu’un aspect négatif dans absence
d'objet de la demande australienne. Le principe de l'égalité devant le droit
est constamment invoqué, réaffirmé et inscrit dans les textes les plus
solennels. Ce principe perdrait toute signification si l’attitude «à chacun
sa règle » était tolérée dans la pratique des Etats et devant le juge. Sir
Gerald Fitzmaurice a exposé ce qu'il faut penser à ce sujet dans son
rapport spécial à l’Institut de droit international « The Future of Public
International Law » (1973, p. 35 à 41).

Dans le cas présent le demandeur a essayé de présenter à la Cour
comme objet d’un différend juridique une demande d'interdiction d’actes
auxquels il s’est lui-même livré ou associé, en soutenant que ces actes
étaient alors non seulement licites mais à encourager pour la défense
d’une certaine catégorie d’Etats. Or le demandeur a négligé une partie de
la déclaration du premier ministre du Royaume-Uni devant la Chambre
des communes, le 7 juin 1956, où celui-ci avait exprimé des remercie-
ments à l'Australie pour sa collaboration aux expériences britanniques
(par. 7 ci-dessus). Le premier ministre disait aussi:

«Je ne vois certainement pas pour quelle raison notre pays ne
procéderait pas à des expériences analogues à celles qui ont été
effectuées tant par les Etats-Unis que par la Russie soviétique. Nous
ne faisons rien de plus. J’ai déjà dit que nous sommes prêts à parti-
ciper à la mise au point de systèmes de limitation. Je pense person-
nellement que cela est souhaitable et que c’est possible. » (Hansard,
col. 1285.)

Le 2 juillet 1973 l’Artorney-General analysait ainsi la position juridique
du Gouvernement britannique:

35
285 ESSAIS NUCLÉAIRES (OP. IND. GROS)

«Même si la France a violé une obligation internationale, ce n’est
pas une obligation qu’elle devait quant au fond au Royaume-Uni et
il ne semble pas qu’un droit subjectif propre dont le Royaume-Uni
serait titulaire ait été enfreint. » (Hansard, col. 99.)

Ceci malgré la position géographique des îles Pitcairn, dans le Paci-
fique.

Le demandeur s’est disqualifié par son comportement et ne peut
présenter une demande fondée sur un «double standard » de conduite et
de droit. Ce qui était bon pour l'Australie aux côtés du Royaume-Uni et
des Etats-Unis ne peut être illicite pour d’autres Etats. La Cour perma-
nente de Justice internationale a appliqué le principe allegans contraria
non audiendus est dans l'affaire des Prises d’eau à la Meuse (C.PJ.I.
série A]B n° 70, p. 25).

14. Dans l'argumentation née en 1973 pour les besoins de la présente
affaire on a aussi prétendu que l'attitude différente du Gouvernement
australien à l'égard du Gouvernement français s’expliquait par le fait que,
à l’époque des explosions auxquelles le Gouvernement australien s'était
associé et qu’il déclarait louables en soi, la conscience du danger des
retombées n’était pas encore aiguë. La lecture des rapports du Comité
scientifique des Nations Unies sur les effets des radiations ionisantes,
établi par l’Assemblée générale en 1955, montre qu'il n’en est rien. S’il est
exact de dire que les informations sont devenues plus nombreuses et plus
précises au cours des années, les rapports de ce comité ont constamment
rappelé que « les essais antérieurs à 1963 représentent encore de loin la
plus grande série d'événements produisant une contamination globale
radioactive » (rapport 1972, chap. I, p. 3).

Quant à la conscience de dangers particuliers pour l'Australie le
Comité consultatif national sur les radiations, désigné par le Gouverne-
ment australien en mai 1957, était chargé de donner des avis sur toute
question relative aux effets des radiations sur la communauté austra-
lienne. La Cour a pu prendre connaissance des rapports de 1967 (deux
rapports), 1969, 1971 et 1972; le rapport de mars 1967 indique que le
précédent rapport était de 1965, qu'il traitait en détail la question des
retombées sur l’environnement australien et les effets sur l’homme:

«A l’époque le comité était parvenu à la conclusion que les essais
d'armes nucléaires français qui devaient avoir lieu dans l’océan
Pacifique Sud n’entraineraient probablement aucun risque appré-
ciable pour la santé de la population australienne. » (Rapport au
premier ministre, mars 1967, par. 3.)

Cette même formule est reprise dans le rapport de mars 1967, para-
graphe IJ, pour la première série des essais français de juillet à octobre
1966 et dans le rapport de décembre 1967, paragraphe 11, après examen
des effets de la deuxième série d’essais en juin et juillet 1967 en tenant

36
286 ESSAIS NUCLÉAIRES (OP. IND. GROS)

compte des doses de radiation de ces deux séries. Le rapport de mars 1969
du Comité national australien au premier ministre concerne les essais
français de juillet à septembre 1968 et reprend dans le paragraphe 12
la conclusion citée ci-dessus du rapport de mars 1967, paragraphe 3.
Le rapport du Comité en mars 1971 rappelle au paragraphe 3 que les
retombées de tous les essais français, en 1966, 1967, 1968, ne constituaient
pas un risque pour la santé de la population australienne. La formule
du paragraphe 12 conclut de la manière traditionnelle, en ce qui concerne
les essais de 1970. L’absence de risque est encore reconnue dans le rap-
port du Comité national en juillet 1972 aux paragraphes 8, 9 et 11.
Mais, avec la nouvelle administration australienne, ce comité scientifique
est dissous; un rapport sera demandé par le premier ministre le 12 février
1973 à l’Académie australienne des sciences dont le Conseil désignera un
comité qui fera un rapport sur les effets biologiques des retombées; les
conclusions de ce rapport firent l’objet d’un examen avec des savants
français en mai 1973, à la veille de la requête introductive d'instance. Les
discussions continuent, semble-t-il, même entre savants australiens, à la
suite de ce dernier rapport.

15. Pour que les «expériences analogues » du Gouvernement français
soient un objet de différend que la Cour puisse traiter il faudrait en tout
cas que, à un certain moment de l’histoire du développement des armes
nucléaires, ce qui était licite soit devenu illicite. C’est la démonstration de
ce changement qui serait nécessaire pour relever le demandeur de la
disqualification résultant de son comportement: ce qui, entre 1963 et fin
1972, a été présenté par l'Australie comme un conflit d’intérêts, une oppo-
siton de vues politiques sur les problèmes de prolifération des armes ato-
miques, leur mise au point, leur détention et leur emploi, donc comme la
contestation de la prétention française au développement de l’arme
nucléaire de façon indépendante, n’a pas changé de nature juridique par le
seul effet du changement opéré par un nouveau gouvernement australien
dans la présentation formelle des thèses antérieures. Il faudrait prouver
qu'entre les explosions antérieures à 1963 et les explosions postérieures la
communauté internationale soit passée du non-droit au droit.

16. La recherche de la Cour sur ce point pouvait prendre place dès
juin 1973 parce qu'il ne s’agit que de vérification préliminaire de pro-
blèmes entièrement détachés du fond, quelles que soient les vues qu’on
puisse avoir sur le côté sacramentel de la distinction entre les phases d’une
procédure (cf. par. 3 ci-dessus). En effet si le traité du 5 août 1963 inter-
disant les essais nucléaires dans l’atmosphère, dans lespace extra-
atmosphérique et sous l’eau n’est pas opposable à la France, il n’y a pas
de litige dont l’Australie puisse saisir la Cour et une décision de rejet
n’exige aucun examen du contenu du traité.

17. On sait que la forme multilatérale donnée au traité du 5 août 1963
n’est qu’un élément parmi plusieurs pour l'analyse juridique du caractère
opposable de ce traité aux Etats qui n’y sont pas parties. Il suffira de dire
que la préparation du texte, sa rédaction, Je système inégal entre les

37
287 ESSAIS NUCLÉAIRES (OP. IND. GROS)

parties pour la ratification d’amendements et le régime de contrôle ont
permis de classer le traité comme créant un statut bipolaire, accepté par
un nombre important d'Etats, mais non obligatoire pour les Etats restés
en dehors du traité. En effet, la conduite postérieure au traité des Etats
qui en assument la responsabilité principale permet de ne pas s’attarder.
Aucune des trois Puissances nucléaires qualifiées de «parties originaires »
dans Particle 2 du traité n’a jamais fait savoir aux autres Puissances
nucléaires non parties au traité que ce texte créait une obligation quel-
conque à leur égard; au contraire les trois parties originaires, encore
aujourd’hui, appellent les Puissances non parties à adhérer au traité. Le
délégué soviétique à la Conférence du désarmement, à l’ouverture de la
session du 20 février 1974, a déclaré que la négociation pour mettre fin
aux expériences nucléaires «exige la participation de tous les Etats
nucléaires ». A la Commission politique de l’Assemblée générale, le
21 octobre 1974, le délégué des Etats-Unis disait que l’un des buts était de
faire appel à la coopération des pays qui n’ont pas encore ratifié le traité
de 1963. Les déclarations du Gouvernement du Royaume-Uni sont dans
le même sens; lors d’un débat au Parlement, le 2 juillet 1973, le ministre
d'Etat pour les affaires étrangères et du Commonwealth, a dit:

«Dès 1960, cependant, les Français et les Chinois ont refusé de
souscrire à quelque accord international que ce soit sur les essais. Ils
ne sont donc pas liés par les obligations du traité d’interdiction des
essais de 1963...

En 1963 le Gouvernement de Sa Majesté ainsi que le Gouverne-
ment des Etats-Unis ont demandé instamment au Gouvernement
français de signer le traité d'interdiction partielle des essais.

En tant qu’instigateurs et que signataires du traité, nous sommes
gravement préoccupés de voir se poursuivre les essais nucléaires dans
l'atmosphère et nous invitons tous les gouvernements qui ne l’ont pas
encore fait à adhérer au traité. Ce point de vue est bien connu des Gou-
vernements français et chinois. Il a été exposé par plusieurs gouverne-
ments successifs, » (Hansard, col. 58 et 59.)

18. Le comportement des parties originaires qui ont établi par accord
mutuel les règles du statut nucléaire actuel montre que les Etats nucléaires
qui ont refusé d’adhérer à ce statut ne peuvent être considéres comme y
étant soumis par l'effet d’une construction doctrinale qui serait contraire
aux intentions formellement exprimées des instigateurs et responsables
de ce statut. Le Gouvernement français, pour ce qui le concerne, a
toujours refusé d'admettre l'existence d’une règle qui lui soit opposable,
dans de nombreuses déclarations.

19. Le traité du 3 juillet 1974, signé à Moscou entre les Etats-Unis et
l’Union des Républiques socialistes soviétiques, relatif à la limitation des
essais souterrains d'armes nucléaires (Nations Unies, Documents officiels
de l’Assemblée générale, doc. A/9698, 9 août 1974, ann. I) comporte le
considérant suivant dans le préambule:

38
288 ESSAIS NUCLÉAIRES (OP. IND. GROS)

«Rappelant la volonté exprimée par les Parties au Traité de 1963
interdisant les essais d’armes nucléaires dans l’atmosphère, l’espace
extra-atmosphérique et sous l’eau, dans le préambule de cet instru-
ment, de chercher à obtenir l'arrêt de toutes les explosions expérimen-
tales d’armes nucléaires à tout jamais et de poursuivre les négocia-
tions à cette fin. » (Comp. le deuxième considérant du préambule du
traité de 1963.)

Le traité de 1974 comporte, comme le traité de 1963, le droit pour
chaque partie de se retirer du traité si des événements extraordinaires
ont compromis «ses intérêts suprêmes ».

20. La vérification de l’inexistence d’une règle de droit international
applicable à la France se posait bien sur le plan de l’inexistence de
différend justiciable. Décider que le traité de 1963 n’est pas invocable
contre la France ne suppose qu’une décision sur un fait juridique établi
par le texte et par la conduite constante des auteurs du statut juridique
en cause. Décider de même qu’il ne s’est pas établi de coutume contre
des Etats qui refusent ce statut avec constance, règle coutumière déniée
aussi par les positions prises postérieurement au traité qui en serait
l'expression, comme on l'a vu aux paragraphes précédents, ne serait pas
non plus autre chose qu’une vérification de l'existence d’une source
d'obligation.

En ne procédant pas à la vérification de l’existence d’une source
quelconque d’obligation à l’égard du Gouvernement français, et ceci de
façon préliminaire, la Cour a refusé de faire justice à un Etat qui, dès
le premier jour, a manifesté son opposition formelle à un procès qu'il
déclarait sans objet et dont il demandait la radiation du rôle; ce que la
Cour ne fera que vingt mois plus tard.

21. Le caractère de la querelle entre le Gouvernement australien et
le Gouvernement français est celui d’un conflit d’intérêts politiques
portant sur une question, les expériences nucléaires, qui n’est qu’un
élément non détachable de l’ensemble des problèmes posés par l'existence
des armes nucléaires et qui ne peuvent présentement être abordés et
réglés que par la négociation.

La Cour disait en 1963: «un tribunal n’a pas simplement pour fonction
de fournir une base d’action politique alors qu'aucune question juridique
concernant des droits effectifs n’est en jeu» (Cameroun septentrional,
C.J. Recueil 1963, p. 37).

En l’absence d’une règle opposable au Gouvernement français pour
obtenir de la Cour une déclaration d’interdiction des seuls essais français
Paffaire tombe entièrement. Je ne dirai donc rien sur d’autres motifs
de rejet immédiat de la demande, par manque de qualification du deman-
deur, tels que l’inadmissibilité tant d’une actio popularis que celle d’une
action erga omnes déguisée en action contre un seul Etat. L’accumulation
des retombées crée un problème global; ce n’est pas seulement la dernière
goutte qui fait déborder un vase (comp. le refus de tribunaux des Etats-

39
289 ESSAIS NUCLÉAIRES (OP. IND. GROS)

Unis d'admettre le recours du professeur Linus Pauling et autres requé-
rants qui demandaient l’arrêt des essais nucléaires américains dans le
Pacifique l).

* *

22. Il me reste a faire de bréves observations sur la conduite de ce
procès devant la Cour, depuis l’origine, par rapport à certains principes
généraux du fonctionnement régulier de la justice internationale. Les
motifs adoptés dans l’arrêt ne permettent pas, en effet, de saisir divers
problèmes soulevés par la conduite du procès quant à l'article 53 et à Par-
ticle 54 du Statut de la Cour.

23. Il s’est produit, en somme, un malentendu lors de l'inscription
des questions de compétence et de recevabilité dans l'ordonnance du
22 juin 1973 comme objet de la phase décidée «pour [les] régler aussi
rapidement que possible », car les opinions individuelles et dissidentes
en juin 1973 montrent d’une part que, pour un certain nombre de membres
de la Cour, le problème de l'existence de l’objet du litige devait être
tranché dans la nouvelle phase, mais que, d’autre part, une majorité était
décidée à ne traiter dans cette phase que la question de la compétence
de la Cour, stricto sensu, et celle de l’intérét juridique du demandeur,
et à joindre toutes autres questions au fond, y compris la question de
l'existence d’un objet du procès. Le résultat de la phase compétence-
recevabilité ne pouvait donc être, au mieux, qu’une décision sur la com-
pétence et sur l’intérêt juridique du demandeur et si elle était positive,
tout le reste étant joint au fond, la décision effective était renvoyée à une
phase fort lointaine. Il eût donc été plus «rapide » de ne pas séparer
compétence-recevabilité et fond. La raison de ce refus de décider sur le
caractère «préliminaire » de l’existence d’un différend justiciable en 1973
se trouve dans une interprétation de l’article 53 qui consiste à appliquer
au défaut l’article 67 du règlement de la Cour visant les exceptions pré-
liminaires dans une procédure contradictoire, cette analogie entraînant
une véritable violation de l’article 53 du Statut.

24. Le malendendu sur la portée de la phase décidée par l’ordonnance
du 22 juin 1973 n’a pas été sans effet devant la Cour; l'opposition appa-
rente entre le paragraphe 23 et le paragraphe 35 de l'ordonnance a permis
au demandeur, s'inspirant exclusivement du premier de ces paragraphes,
de déclarer à la Cour, à l’audience du 6 juillet 1974, que la seule question
de recevabilité était celle de l'intérêt juridique, sauf indication contraire
demandée de la Cour; indication que donna le Président le 9 juillet:

1 Cour du district de Columbia, 31 juillet 1958, 164 Federal Supplement, p. 390; Cour
d’appel, 12 avril 1960, 278 Federal Reporter, 2e série, p. 252-255.

40
290 ESSAIS NUCLÉAIRES (OP. IND. GROS)

« La Cour appréciera bien entendu la question de la recevabilité sous tous
les aspects qu’elle considère pertinents. »

Ce procédé des allusions couvertes et contradictoires où se retrouvent
parfois les oppositions exposées dans les opinions n’est pas sans danger.
On le voit pour cette ordonnance du 22 juin 1973 comme pour les essais
d'utilisation des paragraphes 33 et 34 de larrét Barcelona Traction en
ignorant l'existence des paragraphes incompatibles, les paragraphes 89
à 91, précisément destinés à qualifier et limiter le premier prononcé.
Celui-ci était sans rapport direct avec l’objet de l’arrêt et glissé comme
un repère pour un usage ultérieur; mais il faut voir tous les repères.

25. L'article 53 du Statut a été examiné par la Cour dès l’origine de
l'affaire, c’est-à-dire dès le 16 mai 1973 lors de la réception de la lettre
du Gouvernement français déclarant son défaut et en exposant les raisons
et, il me semble, mal appliqué à l’espèce. Il faut revenir d’une manière
générale sur l'interprétation de la règle contenue dans l’article 53.

C'est refuser de voir les faits tels qu’ils sont que parler de deux parties
dans un procès où l’une a fait défaut et affirmé à chaque occasion qu’elle
ne prendra aucune part dans la procédure. Lorsqu'un défaut est affirmé
et ouvertement constaté, le fait est qu’il n’y a plus qu’une partie dans
l'instance. La fiction selon laquelle on dit que Etat absent est quand
même partie à Pinstance tant que la Cour n’a pas reconnu son incompé-
tence est sans justification. En vérité un défaut met en cause trois intérêts
distincts, ceux de la Cour, du demandeur et du défendeur; le système qui
consiste à ignorer totalement la décision de défaut du défendeur et de la
priver d’effet n’est ni juste, ni raisonnable. Dans l'affaire actuelle, par un
refus de comparaître motivé le défendeur a déclaré que, en ce qui le
concerne, il n’y a pas de procès et il l’a répété chaque fois que la Cour
l’a consulté. Même si la Cour ne constate pas immédiatement ce défaut,
cependant un acte de défaut, avec des conséquences juridiques, existe de
la part du défendeur. D'ailleurs, d’après l’article 53, le demandeur peut
demander qu’il en soit pris acte immédiatement et des conséquences
tirées. C’est ce qu’il a fait ici en disant en 1973 que la Cour avait l’obliga-
tion d’appliquer ses règles de procédure, sans indiquer lesquelles, et de
refuser de tenir compte des opinions et documents irrégulièrement présen-
tés selon lui par le défendeur. Et la Cour a, partiellement, accepté cette
vue, en ne procédant pas à toutes les communications possibles au
défendeur.

En ne tenant pas compte du défaut du défendeur, on a abouti à oc-
troyer des délais pour des pièces qu’on savait ne pas devoir attendre,
pour maintenir une égalité de principe entre les parties alors que, en fait,
celle qui se présente a été favorisée. Rien n’eût empêché la Cour de fixer

41
291 ESSAIS NUCLÉAIRES (OP. IND. GROS)

pour le défendeur présumé un délai abrégé, d’un mois par exemple,
réservant la possibilité théorique d’une déclaration dans ce délai que
l'Etat en défaut se ravisait et demandait un délai normal pour produire
un mémoire.

26. Lorsqu'il s’est agi de recevoir ou convoquer l’agent du demandeur
au cours de la procédure en 1973, il y eut véritable rupture de l'égalité
entre les parties dans la mesure où certaines de ces actions ou démarches
du demandeur ne furent pas connues du défendeur présumé (sur ce point
cf. par. 31 et 33 ci-après.)

La Cour a sans doute suivi des errements antérieurs sur cette question
des délais mais les précédents ne devraient pas être confondus avec des
règles obligatoires; chaque affaire présente des traits particuliers et ce
serait une justice mécanique, celle qui reproduirait simplement les déci-
sions de procédure antérieures. Ici, à la différence des affaires sur la Com-
pétence en matière de pêcheries, la Cour n'a jamais été informée de négo-
ciations entre les Parties après le dépôt de la requête et les doubles délais
accordés n'avaient même pas la justification, qu'ils pouvaient avoir
dans ces affaires, de permettre le progrès de telles négociations; et la
réalité du différend juridique n’avait jamais soulevé le moindre doute, dès
l’origine.

27. Interpréter l’article 53 du Statut comme s’il n'avait aucun effet
propre ne me paraît pas avoir été l'intention des auteurs de l’article.
Le but de l’article 53 n’est pas de permettre de poursuivre un procès à
loisir sans tenir compte des positions prises par le défendeur en défaut;
le demandeur a le droit que le procès continue, certes, mais pas à son gré,
la Cour livrée à des indications unilatérales sur le fait et le droit; le texte
de Partcle 53 a été conçu pour éviter une telle rupture d'équilibre en faveur
du demandeur. Lorsque celui-ci demande qu'on lui adjuge ses conclu-
sions, ce qu'il n’a pas expressément fait sur la base de l’article 53 mais ce
qui était le résultat de ses observations et de ses conclusions tant en juin
1973 lors de la demande de mesures conservatoires que dans la phase à
laquelle l’arrêt met fin aujourd'hui, on sacrifierait au formalisme en
soutenant que l’absence de référence expresse à l’article 53 change la
situation. Il faut bien constater que l'examen du fait et du droit prévu à
Particle 53 n’a jamais commencé puisque la Cour a jugé en 1973 que les
conséquences du défaut pouvaient être jointes aux questions de compé-
tence et de recevabilité et que, finalement, la question des effets du défaut
n'aura pas été traitée. Donc dans cette affaire tout s’est passé comme si
Particle 53 était sans portée propre.

28. Si l’on retourne aux sources, le rapporteur du Comité consultatif
des juristes avait déclaré (PV, p. 590) que le comité s'était inspiré des
exemples de la jurisprudence anglaise et américaine pour formuler ce qui
était alors l'article 52 du Statut sur le défaut. Lord Phillimore, membre
du comité, avait fait insérer la phrase qui survit en grande part: «La
Cour, avant d’y faire droit, doit s'assurer que ces conclusions, reposant

42
292 ESSAIS NUCLÉAIRES (OP. IND. GROS)

sur des preuves sérieuses, sont fondées en fait et en droit.» Les mots
qui disparurent dans l’examen par l’Assemblée de la Société des Nations
furent considérés comme inutiles et faisant double emploi avec la formule
qui demeura. L’examen par la Cour en 1922 n'apporte guère qu’une
lumière, en raison de la personnalité des juges qui se prononcèrent sur
un projet d'article du règlement proposé par M. Anzilotti:

«Si la réponse à une requête se borne à soulever l'exception d’in-
compétence, ou si l'Etat mis en cause omet de répondre dans le
délai fixé par la Cour, celle-ci statue sur la compétence, par arrêt
spécial, avant toute autre procédure. » (C.P.J.I série D n° 2, p. 522.)

M. Max Huber appuya le texte. Lord Finlay ne le trouvait pas nécessaire
parce que de toute manière, même sans texte, la Cour devrait examiner
sa compétence en premier lieu

«et que la question de savoir si elle rendrait sur ce point un arrêt
séparé ou inclus dans l’arrêt final était une simple question d’oppor-
tunité à apprécier dans chaque cas d’espèce » (ibid., p. 214).

Le texte de M. Anzilotti fut écarté par sept voix contre cing. L’im-
pression générale que donnent l'influence reconnue à la jurisprudence
anglaise et les observations de lord Phillimore puis de lord Finlay
est que la Cour se proposait d’appliquer l’article 53 dans un souci de
vérification sérieuse de toutes les données avancées par le demandeur en
cas de défaut du défendeur et ceci selon les circonstances de chaque
affaire. On sait que dans le système britannique de grandes précautions
sont prises pour s'assurer qu'une affaire est fondée sur une cause juri-
dique valable, à un stade tout à fait préliminaire, parfois confié à des
magistrats différents de ceux qui jugeraient l'affaire (cf. l’opinion de sir
Gerald Fitzmaurice dans l'affaire du Cameroun septentrional (CL.
Recueil 1963, p. 107) sur cette idée du « filtrage » d'affaires à éliminer à
un stade préliminaire considérée «comme entrant dans les pouvoirs
inhérents ou dans la compétence de la Cour en tant que tribunal inter-
national »).

Entre cette interprétation et celle que la Cour a donnée à l’article 53
dans la présente affaire il y a toute la différence entre un pragmatisme
soucieux d'équilibre véritable entre les droits de deux Etats et un forma-
lisme réglementaire qui traite l'Etat absent comme s’il était partie à une
procédure contradictoire, ce que par définition il n’est pas.

*

43
293 ESSAIS NUCLÉAIRES (OP. IND. GROS)

29. Le 22 juin 1973, avant que la Cour ne prononce sa décision à
l'audience, une déclaration publique du premier ministre d'Australie
faite à Melbourne le 21 juin, largement diffusée par la presse austra-
lienne !, était parvenue en Europe, déclaration selon laquelle la Cour
avait accepté par huit voix contre six la demande de l’Australie.

30. Il faut en premier lieu indiquer que, par inadvertance ou une autre
raison, la Cour n’a connu cette divulgation qu'après avoir procédé à la
lecture de sa décision à l’audience du 22 juin; on peut penser qu’elle eût
retardé la lecture de l'ordonnance, le 22 juin, s’il en avait été autrement.
Les suites de cet incident n’ayant fait l’objet que de deux communiqués
publiés l’un le 8 août 1973, l’autre le 26 mars 1974, il serait difficile d’en
décrire le déroulement si la Cour n'avait finalement décidé le 13 décembre
1974 que quelques documents seraient publiés dans sa collection Mé-
moires, plaidoiries et documents relatifs à l'affaire 2. En tenant compte des
éléments de presse et de ces documents publics ou communiqués il me
paraît nécessaire d’expliquer pourquoi j’ai voté le 21 mars 1974 contre la
décision de la Cour prise, par onze voix contre trois, de clore ses investi-
gations sur la portée et les origines de la divulgation publique de la déci-
sion du 22 juin 1973 par le premier ministre d'Australie. La Cour a voté
sur une résolution qui est reproduite dans le communiqué de presse du
26 mars 1974.

Personne ne contestera, on veut le croire, que si un chef de gouverne-
ment d’un Etat partie à un procès divulgue une décision de la Cour avant
que celle-ci soit publique, il y a violation des prescriptions de l’article 54,
paragraphe 3, du Statut: «Les délibérations de la Cour sont et demeurent
secrètes. » À l'heure de la divulgation, le 21 juin, la décision n’était encore
qu’un texte délibéré et adopté par la Cour, couvert par le secret de l’ar-

1 Un journal de Melbourne a publié le 22 juin Particle suivant:

«Le Premier ministre: Nous avons gagné l'affaire des essais nucléaires.
M. Whitlam, Premier ministre, a déclaré hier soir que l'Australie gagnera son
affaire devant la Cour internationale de Justice par une majorité de huit voix
contre six. M. Whitlam a indiqué qu'on lui avait dit que la Cour rendrait sa
décision dans les vingt-deux heures. Le Premier ministre a fait cette prédiction
dans une causerie prononcée au cours du dîner annuel de l’Institut de droit de
Victoria. Il a déclaré: « En ce qui concerne la haute Cour, on me dit que la décision
sera rendue dans environ vingt-deux heures. La majorité en notre faveur sera de
huit voix contre six.» Quand, après le diner, on lui a demandé des précisions,
M. Whitlam s’est refusé à tout commentaire et a dit que ses paroles n'étaient pas
pour publication. Plusieurs centaines de membres de l’Institut de droit, et parmi
eux quelques juges importants, ont participé à ce dîner. En faisant sa prédiction
selon laquelle la Cour allait se prononcer par huit voix contre six, M. Whitlam a
mis sa main sur le micro qui était sous le contrôle d’un reporter de l’Australian
Broadcasting Corporation. »

2 Quatre documents seront ainsi publiés dont deux ont déjà été communiqués au
Gouvernement français (voir par. 31 ci-après), les deux autres sont des rapports faits à
la Cour.

44
294 ESSAIS NUCLÉAIRES (OP. IND. GROS)

ticle 54. Dans une lettre du 27 juin 1973 !, le premier ministre d'Australie
s’est référé aux explications fournies, le même jour, par une lettre du co-
agent de l’Australie 1, et il a exprimé ses regrets à la Cour «sur la situation
embarrassante dans laquelle elle a pu se trouver du fait de [ses] remar-
ques ». D’après le coagent, la déclaration du premier ministre, le 21 juin,
n'était qu'une conjecture, les conseillers juridiques de l'Australie esti-
maient que la décision serait peut-être favorable mais à une faible majo-
rité et les commentaires de presse antérieurs aux propos du premier
ministre avaient indiqué parfois que l’Australie l’emporterait de peu.

31. Quelles qu’aient été ces tentatives d'explications des propos du
premier ministre, puis celles de l’agent et du coagent du Gouvernement
australien à diverses reprises, les faits parlent d'eux-mêmes. L'enquête enta-
mée sur la demande de membres de la Cour dès l’après-midi du 22 juin 1973
a été close neuf mois plus tard sans qu'aucune indication précise soit
donnée dans la résolution du 21 mars 1974 sur les conclusions qui en
pouvaient résulter. Les seuls éléments publiés jusqu’à présent ou commu-
niqués au gouvernement constamment considéré comme défendeur par la
Cour et, à ce titre, en droit d’être informé complètement, ce qui ne fut
pas le cas, sont: la lettre du premier ministre d'Australie du 27 juin 1973
et la lettre du coagent du même jour 2; le texte d’une déclaration de l’Ar-
torney-General australien des 21-22 juin 1973 2; le communiqué du 8 août
1973; une réponse du premier ministre à une question, à la Chambre des
représentants d'Australie, sur les circonstances dans lesquelles il a été
mis au courant des détails du jugement de la Cour (Hansard australien,
12 septembre 1973); une résolution de la Cour du 24 janvier 1974 décidant
d'interroger l’agent australien 2 (le compte rendu de ces entretiens n’a
pas été communiqué au défendeur et ne sera pas publié); le communiqué
du 26 mars 1974 3,

Il m’a paru contraire à l’intérêt de la Cour dans un incident aussi
sérieux, où son délibéré de 1973 est exposé au soupçon, de laisser ce soup-
çon intact et de ne pas faire ce qu’il faut pour le lever. Je dirai seulement
que l’explication divinatoire invoquée par le premier ministre et le déve-
loppement de cette explication par l'agent avec ce rôle de pythie attribué
aux conseillers australiens n’ont rien apporté de positif dans les recherches
de la Cour et doivent être laissés à la seule responsabilité de leurs
auteurs.

1 Communiquée au Gouvernement français le 29 mars 1974, par décision de la
Cour.
2 Documents communiqués au Gouvernement français par lettre du 29 mars 1974.

3 Une lettre de agent australien au Greffier en date du 28 février 1974 sera repro-
duite dans Mémoires, plaidoiries et documents; elle se rapporte à l’interrogatoire.

45
295 ESSAIS NUCLÉAIRES (OP. IND. GROS)

32. Si l’on soutenait que le chef d’un gouvernement n’a pas à donner
de justifications à la Cour sur des propos tenus en dehors et que d’ailleurs,
même si ces propos étaient regrettables, le mal était fait et sans consé-
quences pour l’affaire devant la Cour, cette thèse me semblerait inexacte.
Les propos en question se réfèrent à une décision de la Cour et peuvent
laisser croire à la violation de leur obligation de secret par des personnes
ayant connu le délibéré, avec les perspectives que cette supposition aurait
ouvertes si elle avait été confirmée.

33. En constatant le 21 mars 1974 qu’elle ne pouvait aller plus loin
et en le faisant savoir publiquement, la Cour a stigmatisé l'incident et
indirectement signifié qu’elle n’acceptait pas l’excuse de la divination de
ses décisions, mais elle a reconnu qu'il n’était pas possible, selon son
appréciation, d’en découvrir plus sur les origines de la divulgation.

J'ai voté contre cette résolution et la clôture de l'enquête parce que
j'estime que cette enquête devait être poursuivie, que les premiers résul-
tats n'étaient pas sans conséquences ni sans développements possibles,
alors surtout que tous les moyens d'investigation ouverts à la Cour
n'avaient pas été utilisés (art. 48, 49 et 50 du Statut). Telle n'était pas
l'opinion de la Cour qui a voulu traiter ses investigations comme relevant
d'une enquête d’ordre intérieur. Il m'a semblé, au contraire, que l’inci-
dent de la divulgation est un élément du procès devant la Cour — et c’est
pourquoi le défendeur absent en a été tenu partiellement informé par
la Cour notamment par lettre du 31 janvier 1974 — et que la Cour avait
pleine compétence pour régler judiciairement un tel incident par toute
procédure qu’elle déciderait d’instituer (comp. la décision de la Cour sur
«la compétence nécessaire pour permettre [à l'Organisation des Nations
Unies] de s'acquitter effectivement de ses fonctions » (C.Z.J. Recueil 1949,
p. 179). Comment admettre à priori que la poursuite de l'enquête aurait
manqué d'efficacité sans avoir essayé d'organiser une telle enquête et,
même si les circonstances laissaient prévoir des refus de s'expliquer ou
des évasions, la constatation de ces refus ou évasions n’aurait pas été
inefficace et aurait constitué en soi une censure.

34. Les délais mis à commencer à s'occuper de la divulgation sont un
indice des hésitations à aller jusqu’au fond de l'incident; entre le 22 juin
et le 8 août 1973 six semaines s’écoulent avant de publier le plus anodin
des communiqués, à effet lénifiant et qui ne représente pas des vues
unanimes. Pendant plus de six mois un seul document sera produit
comportant l'analyse documentée des divulgations successives de la presse
sur la progression de l'affaire devant la Cour jusqu’à l'éclat de la divul-
gation publique du résultat et du vote de la Cour par le premier ministre,
le 21 juin, à Melbourne !. Cette analyse de faits publics montre que l’af-
faire a été accompagnée d'une suite de rumeurs dont les agents de diffu-
sion sont connus mais dont seule l’origine n’a pas été dévoilée. Le 21 mars

1 C'est l'un des documents dont la Cour a, le 13 décembre 1974, décidé de publier
le contenu dans Mémoires, plaidoiries et documents.

46
296 ESSAIS NUCLÉAIRES (OP. IND. GROS)

1974 les recherches sont arrêtées et les diverses voies d’investigation et de
réflexion ouvertes par cette analyse comme par le second rapport ne
seront pas poursuivies.

Jestime que les indices et les admissions déjà connus ouvraient la voie
de la recherche au lieu de la clore. Une suite d’erreurs, d’oublis, de tolé-
rances, d’absence de réactions à des démarches ou actions insolites, dont
chacune prise isolément aurait pu être considérée comme sans significa-
tion particulière mais qui assument une telle signification par leur cumul
et leur impunité; des entretiens imprudents à des moments impropres,
dont il n'existe pas de compte rendu, tout cela concourt à créer un senti-
ment d’imprécision et d’°embarras comme si un refus de constater les faits
et d’en rechercher la trame pouvait en effacer la réalité et qu’un silence
attristé fut le seul remède et la seule solution.

35. Le mal a été fait et constaté (rapport de la Cour aux Nations
Unies 1973-1974, par. 23; débat à la Sixième Commission de l’Assemblée
générale, ler octobre 1974, A/C.6/SR.1466, p. 6; réponses du ministre
des affaires étrangères de France à des députés, /.O., 26 janvier 1974,
n° 7980, et J.O., 20 juillet 1974, n° 11260). Même si on ne peut, présente-
ment, découvrir plus sur l’origine et le développement du processus de la
divulgation, comme la Cour l’a déclaré dans sa résolution du 21 mars
1974, je demeure convaincu qu’une enquête judiciairement menée aurait
pu éclaircir les cheminements des multiples divulgations constatées dans
cette affaire, dont la continuité et l'exactitude laissent penser que la vérité
n'était pas hors de portée de la Cour. Tel est le sens de mon refus de la
résolution du 21 mars 1974 clôturant une investigation entamée avec
hésitation, menée sans persistance et conclue sans raison:

* *

36. Parmi les leçons qu’il faudra tirer de cette affaire où un conflit
d'intérêts politiques a été paré de la forme d’un différend juridique, j'en
relèverai une qui appelle une attention particulière. Avant cette instance
PActe général d'arbitrage se trouvait, depuis 1939, dans une sorte de
clair-obscur, formellement en vigueur si l’on ne tenait compte que de
dénonciation expresse, plutôt en sommeil:

«A vrai dire il règne au sujet de l’Acte général un climat d’indiffé-
rence ou d’oubli qui fait douter de son maintien en vigueur, tout au
moins de celui de 1928.» (L’arbitrage obligatoire: une panacée
illusoire, p. 259, par Henri Rolin, 1959.)

Après qu’on eut présenté ce traité à la Cour, avec de grands dévelop-
pements, comme une base largement ouverte de juridiction, le comporte-
ment des Etats formellement considérés comme parties est notable. Le
Gouvernement français est le premier à dénoncer l’Acte général le 2 jan-
vier 1974, puis le 6 février 1974 le Gouvernement du Royaume-Uni en

47
297 ESSAIS NUCLÉAIRES (OP. IND. GROS)

fait autant. Le Gouvernement de l'Inde, depuis juin 1973, a fait connaître
à la Cour puis aux Nations Unies son opinion sur la caducité de l’Acte
général (voir aussi la nouvelle déclaration de I’ Inde acceptant la juridiction
de la Cour aux termes de l’article 36, paragraphe 2, le 15 septembre 1974).
Ainsi la seule constatation par des Etats qui ont une grande habitude de
la justice internationale et de l’arbitrage que l’Acte général pourrait être
effectivement appliqué au lieu des déclarations d'acceptation de la juri-
diction de la Cour formulées avec plus de réserve leur fait déclarer, les
uns qu'ils y mettent fin officieliement, l'autre qu'il le tient pour caduc.
La cause de la justice internationale n’a pas été avancée en essayant
d'imposer, apparemment pour une raison formelle, la compétence de la
Cour à l'encontre d'Etats pour qui, visiblement, l'Acte général n'était
plus la juste mesure de leur acceptation de la juridiction Internationale.

M. Charles De Visscher avait montré à l’avance que le juge doit se
garder de substituer des vues doctrinales et systématisées à l'examen
indispensable des intentions des Etats, définissant ainsi l'obligation de
réserve du juge international:

«L’homme de droit est assez naturellement porté à se méprendre
sur le caractère des tensions politiques comme sur celui des conflits
qu'elles engendrent. Ii est enclin à n’y voir que «l’objet d’un litige »,
a enfermer dans les termes de la dialectique juridique ce qui est au
premier chef réfractaire au raisonnement, à réduire à l’ordre ce qui
n'est que dynamisme effréné, en un mot à vouloir dépolitiser ce qui
est politique par essence. I] ne s’agit pas seulement ici, comme on l’a
trop répété, d'une insuffisance du mécanisme de transformation du
droit, non plus que de lacunes dans la réglementation juridique. Il
s’agit d’une sphère où a priori le droit ne pénètre qu’exceptionnelle-
ment. Le droit ne peut intervenir que s'il est en présence d'éléments
qui lui sont assimilables, c'est-à-dire de faits ou d’exigences que leur
régularité et une correspondance minima avec un ordre social donné
permettent de soumettre 4 une analyse raisonnée, de classer sous
quelque catégorie connue, de ramener à un jugement objectif de
valeur, susceptible à son tour de servir de base à l’application des
normes établies. » (Théories et réalités en droit international public,
1970, p. 96.)

Une certaine tendance à saisir le juge de conflits essentiellement poli-
tiques pour obtenir un début de législation judiciaire, si elle se confirmait,
aboutirait à l'institution sur le plan international du gouvernement des
juges; une telle notion est si contraire aux réalités de la communauté inter-
nationale actuelle que le fondement même de la juridiction serait atteint.

(Signé) À. GROS.

48
